 Case 1:20-cv-00521-MN Document 50 Filed 06/11/21 Page 1 of 4 PageID #: 1271




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

 JOHNSON CONTROLS TECHNOLOGY                         )
 COMPANY,                                            )
                                                     )
                    Plaintiff,                       )   C.A. No. 20-521-MN
                                                     )
          v.                                         )   JURY TRIAL DEMANDED
                                                     )
 BUILDINGIQ, INC.,                                   )
                                                     )
                    Defendant.                       )

                   MOTION FOR PERMISSION TO WITHDRAW AS COUNSEL

         Pursuant to Local Rule 83.7, Richards, Layton & Finger, P.A. (“Richards, Layton &

Finger”) moves this Court for an Order permitting it to withdraw as counsel for Defendant

BuildingIQ, Inc. (“BuildingIQ” or “Defendant”) in this matter. In support of this motion, counsel

states as follows:

         1.        Richards, Layton & Finger was initially contact by Carlson Caspers to serve as

Delaware counsel to BuildingIQ. Carlson Caspers later withdrew as counsel to BuildingIQ (D.I.

31) and was replaced by Handal & Morofsky, LLC (D.I. 30). Handal & Morofsky intends to

remain as lead counsel for BuildingIQ.

         2.        Where counsel seeks to withdraw without replacement Delaware counsel, the Court

should exercise its discretion in deciding whether to permit the withdrawal. Sharp v. Verizon

Delaware Inc., 2012 WL 6212615, at *2 (D.Del. Dec. 12, 2012). There are no set factors the Court

must consider as the interests may vary widely from case to case. Ihntrip v. Makina Ve Kimya

Endustrisi Kurumu, 760 F.3d 290, 294-295 (3d Cir. 2014).

         3.        Pursuant to ABA Model Rule of Professional Conduct 1.16, a lawyer may withdraw

from representing a client where, inter alia, good cause exists. Model Rule 1.16(c). Richards,



RLF1 25360192v.1
 Case 1:20-cv-00521-MN Document 50 Filed 06/11/21 Page 2 of 4 PageID #: 1272




Layton & Finger respectfully submits that its request to withdraw is supported by Model Rule

1.16. There has been a breakdown in the attorney-client relationship between Richards, Layton &

Finger and BuildingIQ.         Richards, Layton & Finger is obligated to maintain Defendant’s

confidential information, and therefore is not revealing factual details of the basis for their motion

in these papers. See Model Rule 1.6 (“A lawyer shall not reveal information relating to the

representation of a client unless the client gives informed consent”); see also Model Rule 1.16,

comment 3 (stating in relevant part, “The lawyer’s statement that professional considerations

require termination of the representation ordinarily should be accepted as sufficient.”).

         4.        If the Court instructs Richards, Layton & Finger to provide further factual details

concerning the issues with ongoing representation, counsel respectfully request that they be

permitted to submit additional details in camera, in order to protect Defendant’s confidential

information.

         5.        Richards, Layton & Finger and BuildingIQ agreed on April 26, 2021 that

BuildingIQ would find substitute Delaware counsel. Despite this agreement, BuildingIQ has not

authorized the substitution of counsel. Richards, Layton & Finger has asked Building IQ whether

it opposes withdrawal on several instances and BuildingIQ has declined to provide its position.

         6.        Pursuant to Local Rule 83.7, this Motion is being served on BuildingIQ by certified

mail at its last known address. Additional copies of this motion have been sent to BuildingIQ by

electronic delivery. In addition, a draft motion that was substantially similar to this motion was

provided to BuildingIQ by e-mail on May 24, 2021.

         7.        Counsel has conferred with Plaintiff Johnson Controls Technology Company

concerning this motion, and Johnson Controls Technology Company does not oppose this motion

but advises it will oppose any extension of time requested as a result of the withdrawal.



                                                    2
RLF1 25360192v.1
 Case 1:20-cv-00521-MN Document 50 Filed 06/11/21 Page 3 of 4 PageID #: 1273




         WHEREFORE, Richards, Layton & Finger respectfully requests that this Court enter an

Order in the form attached hereto permitting Richards, Layton & Finger to withdraw as counsel

to Defendant BuildingIQ, Inc.


                                                   /s/ Kelly E. Farnan                      .
                                                   Kelly E. Farnan (#4395)
                                                   Valerie A. Caras (#6608)
                                                   Richards, Layton & Finger, P.A.
                                                   One Rodney Square
                                                   920 N. King Street
                                                   Wilmington, DE 19801
                                                   (302) 651-7700
                                                   farnan@rlf.com
                                                   caras@rlf.com



Dated: June 11, 2021




                                               3
RLF1 25360192v.1
 Case 1:20-cv-00521-MN Document 50 Filed 06/11/21 Page 4 of 4 PageID #: 1274




                                 CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2021, true and correct copies of the foregoing document

was filed with the Court using CM/ECF and additional copies were caused to be served on the

following as indicated:

 BY E-MAIL                                        BY E-MAIL
 Steven J. Balick                                 Jeffrey N. Costakos
 Andrew C. Mayo                                   Kadie M. Jelenchick
 Ashby & Geddes                                   Kevin J. Malaney
 500 Delaware Avenue, 8th Floor                   Sarah E. Rieger
 Wilmington, DE 19899                             FOLEY & LARDNER LLP
                                                  777 East Wisconsin Avenue
                                                  Milwaukee, WI 53202-5306

 BY E-MAIL                                        BY E-MAIL
 Anthony H. Handal                                Brett M. Larson
 Mona Roy                                         Messerli Kramer
 HANDAL & MOROFSKY LLC                            1400 Fifth Street Towers
 83 East Ave.                                     100 South Fifth Street
 Norwalk, Connecticut 06851                       Minneapolis, MN 55402

 BY CERTIFIED MAIL
 BuildingIQ, Inc.
 ATTN: Legal Department
 16 South 16th Street
 Suite 200
 Fargo, ND 58103


                                                            /s/ Kelly E. Farnan
                                                            Kelly E. Farnan (#4395)




RLF1 25360192v.1
